DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, 11, 12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Woodyer et al. (USPA 2016/0302463), made of record by Applicant.
Regarding Claim 1, Woodyer teaches a low-calorie beverage composition, comprising allulose (Paragraphs 11, 16, 17), where allulose is considered a zero calorie sweetener (Paragraph 70). Woodyer teaches beverages made with allulose for the complete or partial replacement of nutritive sweeteners and also teaches low-calorie beverage compositions comprising allulose (Paragraphs 78 and 82).
Regarding Claims 2, 11, 12, Woodyer teaches a strawberry flavored water which is a noncarbonated beverage comprising allulose in an amount of 1.75% by weight of the water beverage (allulose syrup comprising 89% dry solids used), and rebaudioside A, along with (Paragraphs 266 and Table 1, Example 1b), where the beverage is a flavored water beverage comprising a sweetener containing allulose, an acidity regulator as Woodyer teaches citric acid and potassium citrate, and water, and having a water content of 90% by weight or more, as Woodyer teaches 97.7% water by weight of the water beverage. 
Regarding Claims 6-8, Woodyer teaches a beverage has a calorie of less than 30Kcal per 100g of beverage composition as the flavored water contains no sucrose, and only has allulose and rebaudisoide A (Example 1b), both of which are non-caloric sweeteners, and contains no other calorie-containing ingredients. Since Woodyer teaches the flavored water is a clear solution, it would have the claimed value in light of Applicant’s PG Publication, Paragraph 18 disclosing the water beverage is transparent. Woodyer teaches the flavored water beverage has a citric acid content of 0.135% by weight, which is understood to meet the limitation of an acidity of 0.05-1.0 in light of Paragraph 42 of Applicant’s PG Publication where it is disclosed that the claimed acidity correlates with % acid in beverage. Woodyer also teaches the beverages have low and acidic pH (Paragraph 127) and teach the claimed amount of acidity, therefore teaching the claimed pH.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Woodyer et al. (USPA 2016/0302463), made of record by Applicant, in view of Carlson (USPA 2016/0198750).
Regarding Claim 3, Woodyer is relied upon as cited above in the rejection of Claim 2 and teaches the water beverages comprising various other components, (Paragraphs 121 and 131) but do not specifically teach where the beverage comprises probiotic microorganisms. 
Carlson teaches functional ingredients which can be added to sweeteners for use in beverages include probiotic microorganisms which are used to provide health and wellness (Paragraphs 13 and 217-219), where the sweeteners include psicose and rebaudiosides (Paragraphs 14 and 86), where psicose is known in the art as allulose. Therefore, it would have been obvious to one of ordinary skill in the art to have provided probiotic microorganisms in the beverages taught by Woodyer for the purposes of providing beverages with improved nutrition.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Woodyer et al. (USPA 2016/0302463), made of record by Applicant, in view of Bell et al. (USPA 2014/0342044), made of record by Applicant.
Regarding Claim 8, in the alternative where Woodyer does not teach the claimed pH range of the beverage composition, although Woodyer teaches a low pH beverage, as set forth above, Bell teaches a beverage composition comprising allulose and acids and teaches that acids may serve various functions including lending tartness to the taste of the beverage, enhancing palatability, increasing thirst quenching effects, etc. and teaches that low pH refers to an acidic pH in the range of 1-6 (Paragraphs 33, 36, 41). Therefore, a pH in the claimed range would have been obvious in light of the “low pH” taught by Woodyer.
Regarding Claim 13, Woodyer teaches using an allulose syrup (Paragraph 262). While Woodyer does not specifically teach the pH of the syrup, since Woodyer in view of Bell teach the pH of the beverage compositions is in the range claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure the allulose syrup was also at a comparable pH for maximum incorporation into the beverage composition.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Woodyer et al. (USPA 2016/0302463), made of record by Applicant.
Regarding Claim 10, Woodyer is relied upon as above in the rejection of Claim 2 and teaches a strawberry flavored water as set forth above, and teaches natural and artificial flavors and fruit flavors can be added to carbonated and non-carbonated beverages and also teaches other examples of carbonated beverages comprising lemon lime flavor (Example 17), therefore rendering the use of lemon and lime flavors in water beverages.

Claims 16-21, 23, 24, 29, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Woodyer et al. (USPA 2016/0302463) in view of Bell et al. (USPA 2014/0342044), both made of record by Applicant, and further in view of Kubo (JP2004-173678), made of record by Applicant.
A machine translation of the JP document is used in the following rejection.
Regarding Claims 16, 18-21, 23, 24, 29, 32, Woodyer is relied upon as above in the rejection of Claim 1 and teaches carbonated and non-carbonated beverages can comprise various ingredients including gums (Paragraph 132), and sweeteners containing allulose, rebaudioside and erythritol, as Woodyer teaches co-sweeteners including erythritol (Paragraph 34), organic acids (Paragraph 133), and also teaches an acidity of the beverages as claimed, as set forth above. Therefore, where Woodyer teaches non-carbonated beverages, they would not contain carbon dioxide, as claimed. However, Woodyer does not specifically teach a gel-phase beverage as claimed, having a gel phase in the claimed temperature range, with the claimed amount of erythritol, where the gel-phase beverage has a water release rate of 6.8% or less, and where the gelling agent is in an amount within the claimed range.
Bell is taken as cited above and teaches a beverage composition comprising allulose, erythritol and acids and teaches that acids may serve various functions including lending tartness to the taste of the beverage, enhancing palatability, increasing thirst quenching effects, etc. and teaches that low pH refers to an acidic pH in the range of 1-6 (Paragraphs 33, 36, 41). Bell teaches a combination of allulose and erythritol in ratios of 3:1 to 1:3 for a surprising taste improvement to the beverages (Paragraphs 5 and 20), where a ratio of 3:1 for erythritol to allulose meets the claimed ratio range and teaches the preparation of gels as well. Therefore, the claimed amount of erythritol with allulose would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in light of the teachings of Bell and the preparation of beverages having improved taste.
Woodyer in view of Bell do not specifically teach the gel-phase beverage comprising gellan gum in the claimed amount and where the gel-phase beverage has a water release rate of 6.8% or less, or the other claim limitations relating to the gel-phase beverage.
Kubo teaches a low water-releasing gel composition capable of maintaining good flavor and texture when consumed, and good appearance, and suitably used for gel-like food and drink, where the thickeners include gellan gum, locust bean gum, xanthan gum, carrageenan, etc. (Pages 1-3), where the at least one thickener is present in an amount of 1% by mass or less, which overlaps with the claimed range. Kubo teaches the combination of above thickeners can be in an amount of 1% by mass or less. While Kubo does not specifically teach separate amounts of xanthan gum or locust bean gum used in the gel beverage, it would have been well within the skill of one of ordinary skill in the art to determine individual amounts of the different thickeners in order to carry out the objective of providing a gel-phase beverage having the disclosed benefits. Kubo teaches the water separation rate is 1% by mass or less (Page 4). Since Kubo teaches the beverage is a gel composition when consumed, one of ordinary skill in the art would have understood it to have a gel phase in a temperature range, as room temperature in the claimed range. Kubo teaches that it was possible to achieve the object of preparing a low water-separability gel like composition by regulating a cooling rate to a certain value of or less or cooling a gas using a gas as a medium in a gelation step (Page 7), thereby teaching a gelling accelerator. Therefore, it would have been obvious to one of ordinary skill in the art to provide beverages having a gel-phase for the benefits taught by Kubo.
Regarding Claim 17, since Woodyer in view of Bell teach the beverage has water content of 50% or more as set forth above, one of ordinary skill in the art would have expected the gel drink of Kubo to also have a water content of 50% or more. In addition, it would have been obvious to one of ordinary skill in the art to prepare beverages having a water content in the claimed amount in light of the teachings of Woodyer in view of Bell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        7/22/2022